LEWIS, J.
We have for review Hansbrough v. State, 757 So.2d 1282 (Fla. 4th DCA 2000), wherein the Fourth District Court of Appeal certified the following questions as being of great public importance:
WHETHER SECTION 817.234(8), FLORIDA STATUTES, INCLUDES A REQUIREMENT OF SPECIFIC INTENT TO DEFRAUD THE INSURER.
and, if not
WHETHER THE STATUTE ADVANCES THE GOVERNMENTAL INTEREST IN PREVENTING INSURANCE FRAUD AND IS NOT MORE EXTENSIVE THAN IS NECESSARY TO SERVE THAT INTEREST.
Id. at 1283. We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
These questions were both answered in the negative in our recent opinion in State v. Bradford, 787 So.2d 811, 822 (Fla.2001). Consistent with Bradford, the district court’s decision is quashed and the case is remanded with directions that Hans-brough’s conviction be reversed.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, and QUINCE, JJ., concur.